      Case: 4:19-cv-00178-DMB-JMV Doc #: 14 Filed: 07/14/20 1 of 1 PageID #: 40




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

FRANK A. WHITEHEAD                                                                          PLAINTIFFS

V.                                                                       NO. 4:19-CV-178-DMB-JMV

SONNY PERDUE, Secretary,
U.S. Department of Agriculture.                                                            DEFENDANT


                                                 ORDER

        On July 10, 2020, Frank Whitehead filed a sur-reply1 to the defendant’s motion to dismiss.

Doc. #13. Sur-replies are not allowed as a matter of course in federal courts. See 16 Front Street

LLC. v. Miss. Silicon, LLC, 162 F. Supp. 3d 558, 560 (N.D. Miss. 2016). Rather, they are “heavily

disfavored” and may only be authorized “when the movant’s rebuttal raises new legal theories or

attempts to present new evidence.” Id. Because Whitehead did not seek leave to file a sur-reply

and because there is no indication one is justified here, Whitehead’s sur-reply [13] is STRICKEN.

        SO ORDERED, this 14th day of July, 2020.

                                                          /s/Debra M. Brown
                                                          UNITED STATES DISTRICT JUDGE




1
  The document states as its “Subject: Plaintiff’s Response to Defendant’s Rebuttal of Plaintiff’s Statements
Supporting His Request to Deni [sic] Defendant’s Motion for Dismissal.” Doc. #13.
